Exhibit 10.20

Compensation Arrangements for Named Executive Officers and Directors

Compensation of Officers

Set forth below is a summary of the compensation paid by InsWeb Corporation (the
“Company”) to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2005 (the
“Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time at the
discretion of the Company’s Board of Directors, subject only to the terms of the
Executive Retention and Severance Plan between the Company and these executive
officers, the form of which is filed as Exhibit 10.16 to the Form 10-K.

Base Salary.   Effective January 1, 2006, the named executive officers are
scheduled to receive the following annual base salaries in their current
positions (the same base salaries as in 2004):

Name and Current Position

 

 

 

Base Salary ($)

 

Hussein A. Enan

 

 

$

250,000

 

 

(Chairman and Chief Executive Officer)

 

 

 

 

 

William D. Griffin

 

 

$

208,000

 

 

(Chief Financial Officer)

 

 

 

 

 

L. Eric Loewe

 

 

$

182,000

 

 

(Senior Vice President, General Counsel and Secretary)

 

 

 

 

 

 

Benefit Plans and Other Arrangements.   In their current positions, the named
executive officers are eligible to:

·       Participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs and the qualified 401(k) savings plan.

Compensation of Directors

Each non-employee director receives an annual retainer of $30,000 payable on a
quarterly basis, and fees of $2,500 for each regularly scheduled Board meeting
attended. The chairman of the Audit Committee will receive an additional fee of
$2,500 for each regularly scheduled Audit Committee meeting attended. The annual
retainer relates to the twelve-month period from April 2005 through March 2006.
In addition, each director will be reimbursed for reasonable expenses incurred
in attending meetings of the Board.

All directors receive an annual grant of options to purchase 5,000 shares, with
the date of grant being on or about July 1 of each year that they serve. All
options granted to directors are fully vested and exercisable at the time of
grant. The per-share exercise price of each such option will equal the fair
market value of a share of Common Stock on the date of grant. Options granted to
directors have a term of ten years from the date of grant.

 


--------------------------------------------------------------------------------